DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 30 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on August 1, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 1, 2019 is withdrawn.  Claim 33, directed to a non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 7-11, 13-14, 16-17, 21-22, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant arguments, see pages 10-12 of the 04/21/2021 remarks, and amendments related to claim 1 overcome the closest prior art.  Regarding claim 9, Mori [0117-0122] teaches much of the amended subject matter, however, examiner finds that Mori [0122] teaches away from the limitations stating attenuating the pixel luminance within a first region and a second region.  Mori [0122] teaches brightness is reduced for the whole screen as compared to the case of reducing brightness of only the pixel or pixel group in which the risk degree is peak.  
Also stated in the June 10, 2020 office action, Clam 30 is allowed as it encompasses all the limitations of the previously objected to claim 20, intervening claims 18 and 19, and originally presented independent claim 12.  As stated in a previous action, while the closest related prior art, Bi, teaches the display pipeline is configured to reduce the local maximum pixel luminance value of the first cell upon entering the burn-in mode based at least in part by reducing the local maximum pixel luminance value of the first cell,  Bi does not teach “reducing the local maximum pixel luminance value of the first cell at a first rate over time and, upon exiting the burn-in mode, increasing the local maximum pixel luminance value of the first cell at a second rate over time that is slower than the first rate.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622